COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re R.A.J. et al.

Appellate case number: 01-18-00051-CV

Trial court case number: D-1-FM-15-005030

Trial court:                53rd District Court of Travis County


1. Motion to restyle case
      Appellee’s unopposed motion to restyle this case In the interest of R.A.J.,
C.A.J., and G.G.J. is GRANTED. TEX. FAM. CODE § 102.008(a).


2. Motion to unseal records
      Appellant’s opposed motion to unseal records is DENIED, without prejudice
to any arguments which may be made to challenge the final order and judgment on
the merits.


3. Motion to compel reporter’s record
       The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. TEX. R. APP. P. 35.3(c). The appellate court may
enter any order necessary to ensure the timely filing of the appellate record. Id.
      a. Supplementation of record
      The trial court is ordered to identify the official or deputy reporter responsible
for preparing, certifying, and timely filing the reporter’s record with respect to
proceedings on March 7-11, 2016; April 13, 2016; May 3, 2016; May 19, 2016; and
June 3, 2016. See TEX. R. APP. P. 35.3(b), (c). The trial court shall then direct the
appropriate court reporter to prepare, certify, and file in the appellate court a
supplemental reporter’s record containing the omitted items. TEX. R. APP. P. 34.6(d).
      b. Correction of exhibits
       Inaccuracies in the reporter’s record, including an exhibit, may be corrected
by agreement without the court reporter’s recertification. TEX. R. APP. P. 34.6(e)(1).
Counsel are ordered to meet and confer to determine whether the defective
audiovisual exhibits identified by appellant can be corrected by agreement. If the
parties fail to agree on whether or how to correct the reporter’s record so that the
exhibits are accurate, the trial court shall resolve any disputes, evaluate the alleged
inaccuracies, and order the court reporter to conform the reporter’s record to what
occurred in the trial court and to file certified corrections in the appellate court. TEX.
R. APP. P. 34.6(e)(2).
      c. Denial of all other requested relief
       All other relief requested by appellant’s “motion to compel reporter’s record”
is denied, without prejudice to further requests which may be directed to the trial
court or to this court. See generally TEX. R. APP. P. 34.


4. Docketing statement
      Appellant is ordered to file an amended docketing statement, completing
section XII. TEX. R. APP. P. 32.1(m).


5. Abatement
       This appeal is abated and remanded to the trial court for implementation of
this order. The trial court shall prepare a record, in the form of a reporter’s record,
of any hearing. The judge shall make any findings of fact and conclusions of law
relevant to the implementation of this order, and it shall order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed with
the clerk of this court within 30 days of the date of this order, unless the parties
agree on some other schedule and so notify this court in writing.
       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and conclusions are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion.
      It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually


Date: July 24, 2018